Citation Nr: 1604781	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-12 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss. 

2.  Entitlement to service connection for residuals of a head injury, to include headaches and a back disability.

3.  Entitlement to service connection for residuals of a fall to the left side, to include neurological impairment of upper and lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979, from March 2002 to April 2002, from September 2002 to October 2002, and from September 2005 to July 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before a hearing officer at the RO in April 2012.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets any delay in this case, but finds that a remand is necessary to comply with VA's duties to assist the Veteran in developing evidence to substantiate his claims.  Specifically, the Veteran should be provided VA examinations in response to his claims for an increased rating and service connection. 

The Veteran contends that an initial increased rating is warranted for his service-connected hearing loss as the condition is more severe than contemplated by the current noncompensable evaluation.  The Veteran's hearing was last examined by VA in March 2012, almost four years ago.  As the claims file contains no lay or medical evidence addressing the severity of the service-connected hearing loss since March 2012, the Board finds that a VA examination should be provided to determine the current manifestations of the disability. 

Regarding the claims for service connection, the Veteran contends that service connection is warranted for the residuals of two incidents that occurred during active duty service.  In the September 2009 notice of disagreement (NOD) and April 2012 hearing, the Veteran stated that he incurred a head injury and a broken right collarbone during an April 1976 in-service motorcycle accident.  He described experiencing headaches and back/neck pain since that time.  The Veteran also described a second injury in January 2007, when he fell down some steps at Ramstein Airbase in Germany and exacerbated his residuals of the 1976 accident.  The Veteran reported that he landed on his left side after the fall and soon developed neurological problems in his upper and lower extremities, including numbness in his fingers and toes.  The Veteran also testified that he experienced several other minor head injuries during service. 

The record contains some evidence verifying the Veteran's reported injuries.  Service treatment records document the August 1976 motorcycle accident, though a broken right collarbone (not a head injury) is the only identified wound.  Records from the Veteran's non-active National Guard duty also contain complaints of headaches and note a history of a broken right clavicle in 1976 or 1977.  The claims file also contains a November 2008 statement from a colleague who was present when the Veteran fell in January 2007 in Germany.  Additionally, private treatment records dating from November 1989 document complaints of neck pain, headaches, back and shoulder pain, and neurological deficits in the left upper and lower extremities.  In light of the above, the Board finds that a VA examination is necessary to determine the nature and etiology of the claimed conditions. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss disability.  The claims file must be made available to and reviewed by the examiner.  
The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.  The objective findings and the Veteran's subjective complaints should be recorded in detail.  The VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any orthopedic and neurological residuals of the claimed in-service head and falling injuries.  The claims file must be made available to and reviewed by the examiner.  

After physically examining the Veteran and reviewing the complete claims file, the examiner should determine the following:

a)  Whether the Veteran manifests a current disability of the cervical, thoracic, or lumbar spine, a disability of either shoulders, chronic headaches, and/or a neurological disability involving the upper or lower extremities; and,

b)  If so, determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the identified chronic disabilities are etiologically related to any incident of service, to include the Veteran's August 1976 motorcycle accident and/or the January 2007 fall in Germany.  
The record establishes that the Veteran was involved in a motorcycle accident in August 1976 and service records document he incurred a broken right collarbone.  The Veteran reports that he also incurred a head injury with loss of consciousness at that time.  He testified in April 2012 that he incurred several other minor head injuries during service and fell down a set of stairs in January 2007 in Germany, injuring his left side.  A few weeks later he began to develop numbness in his left fingers and toes and sought treatment with a private neurologist in October 2007.  Records from this neurologist are included in the claims file.  For the purposes of the requested medical opinions, the examiner should accept the Veteran's statements regarding the incurrence of head injuries during service and fall in January 2007 as true.  

A full rationale, i.e. basis, for all medical opinions must be provided.

3.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




